Citation Nr: 0910186	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  97-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for low back disorder, 
to include as secondary to service-connected bilateral pes 
planus with plantar fasciitis.  

3.  Entitlement to an increased evaluation for bilateral pes 
planus with a history of plantar fasciitis, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971 and from October 1974 to April 1976.  

This appeal arises from February 1997, and September 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The issue 
concerning entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 is addressed in a separate document 
since the veteran's representation as to that issues is a 
private attorney.  


FINDINGS OF FACT

1.  The claims folder includes VA records containing current 
diagnoses of PTSD.  

2.  The Veteran was not engaged in combat.  

3.  The Veteran served in Europe and Korea, but the evidence 
does not demonstrate he served in the Republic of Vietnam.  

4.  Official sources have been unable to verify the Veteran's 
claimed in-service stressors.  

5.  Service treatment records include one entry of complaints 
of back pain with no diagnosis of any low back disorder in 
service or any evidence of arthritis of the low back during 
the initial post service year.  

6.  The current low back disorders are not causally related 
to the Veteran's service-connected bilateral pes planus with 
history of plantar fasciitis.  

7.  The Veteran's bilateral pes planus with history of 
plantar fasciitis does not produce marked deformity in either 
pronation or abduction of the feet or characteristic 
callosities, or accentuated pain on manipulation or use of 
the feet.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 
(f) (2008).  

2.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with a history of plantar fasciitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The initial decision denying the veteran's claim for an 
increased rating for his bilateral pes planus was issued 
prior to the prescribed notice requirements above.  The Board 
remanded the claims in August 2001 and October 2004 to ensure 
the veteran was properly notified as required.  By letter 
dated in January 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.   Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to increased ratings 
claims and outlined the information which must be included 
notices to veteran's filing a claim for increased rating.  In 
August 2008, the RO sent the Veteran a letter in compliance 
with the holding in Vasquez-Flores.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.   The Veteran has been afforded 
two hearings before Veterans Law Judges.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

I.  Service Connection 

A. PTSD

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2008).  

Factual Background and Analysis.  Post service treatment 
records reflect a diagnosis of PTSD based on the Veteran's 
reported experiences in Vietnam as a medic.  When examined 
for VA purposes in October 2000, the Veteran told the VA 
examiner that while he was undergoing basic training a "guy 
got paranoid jumped up and got his head blown off," and that 
after Vietnam, he was stationed at Fort Ord and he saw 
another guy blow his head off.  At this time he denied 
combat.  PTSD was diagnosed.   

Just because a physician accepted the Veteran's description 
of his active service experiences as credible and diagnosed 
the Veteran as suffering from PTSD does not mean VA is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this case, the Veteran has denied being involved in 
combat.  That is consistent with his service personnel 
records.  The Veteran's DA 20 indicates he entered service in 
September 1969 and completed basic training and specialty 
training at Fort Benning.  In January 1970 he was assigned to 
Fort Gordon as a telephone switchboard operator.  In April 
1970, he was sent to Europe where he served as a radio, 
telegraph or telephone switchboard operator until January 
1971.  Underneath the heading for Oversea Service is listed 
Germany from February 1970 to August 1971.  He was separated 
from the service in August 1971.  His awards and decorations 
for that period include only a National Defense Service Medal 
and proficiency badges.  

A DD Form 214 reveals the Veteran entered the service again 
in October 1974.  His primary occupational specialty was 
listed as medical specialist or first aid attendant.  His 
secondary specialty was listed as switchboard operator.  He 
served at Fort Ord as a medical specialist from January 1975 
to August 1975.  Six months and 19 days of foreign service 
were noted.  The last country of overseas assignment was 
Korea.  His DA 20 indicates he served from October 1975 to 
April 1976 in Korea as a "tel swbd Op".  His DD Form 214 
for that period reveals his awards included a National 
Defense Service Medal.  

The most probative evidence is that the Veteran did not 
engage in combat.  Consequently, the regulations require 
verification of the Veteran's claimed in-service stressors.  
The Veteran has reported two different scenarios which he has 
told VA examiners caused him to develop PTSD.  First, the 
Veteran told VA examiners that he was a medic in Vietnam.  
While it is true that the Veteran's occupational specialty 
during his second period of service was listed as a first aid 
attendant, there is nothing in the service personnel records 
and service treatment records which indicates the Veteran 
served in Vietnam as he claims.  His statements and stories 
about Vietnam are clearly fictional.  Those statements do not 
provide evidence of an in-service stressor necessary to 
support a claim for service connection.  See Samuels v. West, 
11 Vet App 433 (1998).  

In the alternative, the Veteran reported that during basic 
training another trainee was killed during a live fire 
exercise.  In February 2000, the RO requested verification of 
the incident through official sources.  A reply was received 
in March 2000 indicating the information supplied was 
insufficient and asked the Veteran's DA 20 be forwarded with 
another request.  Another request was sent and a reply was 
received in February 2004.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) stated that the Military 
History Institute and the National Archives and Records 
Administration did not maintain a unit history in 1969 by the 
Special Training Company.  The U. S. Army Safety Center 
database did not maintain information on incidents which 
occurred before 1974.  In order to provide meaningful 
research into the casualty the Veteran must provide them the 
individuals full name.  In the September 2007 supplemental 
statement of the case VA explained to the Veteran that 
specific information required to verify his claimed stressor 
had not been received.  

The evidence clearly demonstrates the Veteran's statements 
relating disturbing events when he was a Medic in Vietnam are 
untrue.  The Veteran has been unable to provide the names of 
the individuals he reported were killed so that those events 
could be verified.  In the absence of verification of non-
combat in-service stressors, service connection for PTSD is 
not warranted.  38 C.F.R. § 3.304(f)(2008).  

B. Low Back Disorder

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  

Factual Background and Analysis.  The record shows the 
Veteran was seen for one episode of back complaints during 
his first period of service, with pain from the mid-lumbar up 
to the low neck.  The diagnostic impression was "weak 
back."  The spine, however, was normal upon clinical 
evaluation at service separation, and the 
Veteran denied having recurrent back pain.  No abnormalities 
of the spine were noted upon entrance into the second period 
of service, no back complaints were recorded during service 
and there were no back abnormalities noted at separation from 
the second period of service.  Again, the veteran also denied 
recurrent back pain.  

The first documentation in the medical records in the claims 
folder of a low back disorder appears in October 1985 VA 
records.  They include diagnosis of lumbar radiculopathy.  A 
December 1987 electromyography was consistent with left L5-S1 
radiculopathy, but VA X-rays in February 1988 revealed no 
bone or joint abnormalities of the lumbar spine.  In June 
1988, the Veteran was admitted to VA for diagnosis and 
treatment of low back pain.  Left leg pain and left leg 
numbness of undetermined etiology was reported.  A myelogram 
showed only a known normal variant and a computed tomography 
scan showed no abnormalities at all.  The Veteran was told 
there was no lesion to explain his pain and numbness.  

A September 1987 letter from the Veteran's private 
chiropractor stated that it was his opinion that it was a 
"strong possibility" the Veteran's feet problems and 
subsequent changes in his normal gait over a long period of 
time affected the structural integrity of the lumbar spine, 
which his (the chiropractor's) manipulation would correct.  

The Veteran submitted a March 1998 letter from his private 
physician.  It was 4 pages long, typed in all capital letters 
and contains spelling and grammatical errors.  The last page 
appears to address the veteran's feet and back disability 
connection.  In pertinent part it reads:  

IT IS MY OPINION AT (sic) [the Veteran's] 
BACK PROBLEMS ARE RELATED TO THE PROBLEMS 
OF FLAT FEET, CLAWED TOES.  CALLUSES 
FORMED OVER THE METATARSAL HEADS WHICH 
WAS SECONDARY TO A FALLEN TRANSVERSE ARCH 
WHICH CAN BE VERY PAINFUL.  THE CORNS ON 
THE DORSUM OF A CLAW TOE CAUSE PAIN IN 
THE STANCE PHASE.  WHICH STARTED WHILE HE 
WAS A MEDIC IN THE ARMED FORCES.  THESE 
CONDITIONS, WHICH CAUSED HIS LOWER BACK 
AT AREAS OF L3-4, L4-5 AND SI TO SHIFT.  
THE HIP WAS DRAWN APART FROM THE MEDIAN 
LINE OF THE BODY.  THIS CONDITION ALSO 
CAUSED AN GLUTEUS MEDIUS, LURCH.  ALSO TO 
LEAN OFF BALANCED.  THIS SHIFTING OF THE 
BODY BRINGS ABOUT AN ANTOMICAL CHANGED, 
WHICH CAUSE THE GAIT TO CHANGE.  

A VA examination of the Veteran as conducted in January 2003 
and a medical opinion requested as to any causal relationship 
between the Veteran's service-connected bilateral pes planus 
and his current low back disorders.  The Veteran reported 
that in 1971 he injured his back when he fell down some steps 
in Germany in the snow and ice.  He was taken to the hospital 
and X-rays showed that L4-5 was injured.  His spinal canal 
had been penetrated.  The January 2003 neurological 
evaluation showed the Veteran had no reflexes on the left.  
The diagnosis was post-traumatic arthralgias joint disease of 
the lumbosacral spine, with loss of function due to pain.  
Examination of the feet revealed no hammertoes, or unusual 
wear patterns.  The weight bearing and non-weight bearing 
alignment of the Achilles tendon was the same.  There was no 
valgus correctable by manipulation, or hallux valgus.  The VA 
examiner offered the following:  

. . . there is likelihood that the 
Veteran is currently experiencing a back 
disorder which was caused or aggravated 
by his time in the service, although not 
from his pes planus but from the accident 
he was involved in, falling down the 
steps.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA records include current diagnoses of low back disorders.  
There is however, no credible evidence of service incurrence 
or aggravation of a low back disorder in service.  The 
service records include one entry related to the back.  
Significantly, those complaints involved not low back 
symptoms radiating into the lower extremities but complaints 
of pain from the mid back into the neck.  Those records do 
not include any references to a fall.  The Veteran went on to 
serve until April 1971 and then entered the service for 
another period from October 1974 to April 1976 all with no 
complaints or findings related to the low back.  

The veteran reported to the VA examiner in January 2003 that 
he had fallen and injured his back in service.  There is no 
documentation of any injury to back in service treatment 
records.  The Board has found the statements of the veteran 
that he injured his low back in service, which first appear 
in 2003 medical records, are not credible.  They are 
inconsistent with the contemporaneous medical records.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the claimant); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that self 
interest may affect the credibility of testimony).  

The opinion of the VA physician in January 2003 that the 
current low back disorders are related to fall in service is 
of no probative value, as it is based on the Veteran's 
erroneous report of his in-service history.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  In Swann v. Brown, 5 Vet. App. 229, 233 
(1993) the Court generally observed that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described.  Further the Court in Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) held that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  Consequently, there is no 
credible basis in the record for finding the current low back 
disorder is related to an in-service fall.  

Also, there is no evidence of arthritis dated within one year 
of the Veteran's separation from the service in either April 
1971 or April 1976.  Thus, there is no basis for finding 
service connection on either the occurrence of a back injury 
in service or post service diagnosis of arthritis during the 
initial post service year.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

In the alternative, the Veteran contends his low back 
symptoms were caused by his service-connected flat feet.  
Secondary service connection claims require evidence of a 
current disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).  

In claims based on 38 C.F.R. § 3.310 medical evidence is 
required to provide a nexus between a service connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  

The only pieces of medical evidence remotely addressing this 
are the September 1987 and March 1998 letters, and the report 
of the VA examination conducted in January 2003.  The 1987 
chiropractor's letter, however, does not appear to address 
the cause of any permanent, chronic low back disability as he 
considered his manipulations would correct the veteran's 
complaints.  The 1998 private physician's comments are nearly 
indecipherable.  Indeed, he actually may be addressing the 
cause of an altered gait, which is not at issue.  Regardless, 
such a confusing narrative, labeled an opinion, is of no 
probative value.  

Moreover, to the extent these opinions are that an altered 
gait caused by pes planus resulted in the veteran's current 
low back disorder, it must be observed there are no actual 
records showing the veteran had an altered gait at the time 
these opinions were given.  It was not until 2000 that VA 
records note a limp.  

Thus, the only probative opinion addressing whether the 
veteran's pes planus resulted in a chronic back disorder is 
the January 2003 VA examiners opinion, which is adverse to 
the claim.  

The Board has considered the Veteran's consistent reports 
that his feet cause his lower extremity pain and low back 
pain.  While the Veteran is certainly competent to report his 
symptoms, he is not competent to attribute them to a 
particular cause.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The disorders of the low back, which include 
neuropathy and degenerative disc disease, are of a type which 
require special expertise to diagnose.  They require not only 
a competent medical profession but advanced testing, such as 
computed tomography scans, magnetic resonance imaging and 
other methods to diagnose.  There have been significant 
advances in the ability of medical professionals to image and 
accurately diagnoses disorders of the spine since the Veteran 
first complained of symptoms.  Those advances now document 
the Veteran has polyneuropathy.  His VA foot care records do 
not document any calluses, deformities or other severe 
findings compatible with severe pes planus.  They do however 
consistently indicate the Veteran has lost his touch 
sensation in his feet.  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder, including as 
secondary to the Veteran's service connected pes planus.  

II. Increased Rating for Bilateral Pes Planus with Plantar 
Fasciitis

Relevant Laws and Regulations.  Disability evaluations are 
based on criteria provided in The Schedule for Rating 
Disabilities.  It provides the following criteria at 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008) for rating 
impairment due to pes planus, or flat feet:  

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances: with bilateral involvement is 
rated as 50 percent disabling, and with unilateral as 30 
percent disabling.  

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities: 
with bilateral involvement is rated as 30 percent disabling, 
and with unilateral as 20 percent disabling.  

Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, bilateral or unilateral, is rated as 10 
percent disabling.  

Factual Background and Analysis.  A January 1986 rating 
decision granted service connection for bilateral pes planus 
with plantar fasciitis.  A 10 percent rating was assigned.  
In November 1996, the Veteran filed his claim for an 
increased rating for his bilateral pes planus with history of 
plantar fasciitis.  The RO denied the claim in February 1997 
and the Veteran appealed.  

The Board has reviewed all of the Veteran's VA treatment 
records, his Social Security Records in the claims folder and 
all nine of his claims folders.  Facts gleaned from these 
records include the following:

September 1996 consultation report from the VA podiatry 
clinic noted the Veteran had been issued excellent VA 
orthoses.  When he wore them he was asymptomatic.  

November 1996 VA records noted heel pain, and diagnosis of 
bilateral plantar fasciitis.  

The Veteran was seen in December 1996 for an initial 
evaluation for foot preservation based on new onset of 
diabetes mellitus.  As to examination of skin condition of 
the feet no calluses were noted.  The Veteran did have 
swelling. 

A VA examination of the feet was conducted in June 2000.  The 
Veteran used corrective shoes.  His feet appeared normal 
except for bilateral pes planus which was moderate.  There 
was no edema.  There was instability, weakness and 
tenderness.  He walked with a moderate limp.  There were no 
callosities or unusual shoe wear patterns.  There were no 
hammertoes, etc.  There was some misalignment of the Achilles 
tendon.  There was no forefoot or midfoot misalignment.  The 
examiner specifically reported that there was no evidence of 
marked deformity such as pronation or abduction.  There was 
no pain on manipulation or swelling with use that he could 
determine.  There were no characteristic callosities.  There 
was no tenderness over the plantar surface of the feet.  
There was no inward displacement or spasm of the Achilles 
tendon on manipulation.  The examiner felt that the plantar 
fasciitis and pes planus had been improved by orthopedic 
shoes and appliances.  

In January 2003, a VA examination of the feet was conducted.  
The examiner found no objective evidence of painful motion or 
edema.  The Veteran had inserts in his shoes. There was no 
unusual shoe wear pattern.  There was no hammertoes, etc.  
Forefront and midfront were not misaligned.  There was no 
hallux valgus.  Alignment of the Achilles tendon was the same 
in weight bearing and non-weight bearing.  There was no 
valgus correctable by manipulation.  

The foregoing does not reflect the presence of severe 
bilateral pes planus.  There is no diagnosis of deformity in 
either pronation or abduction of either foot in the file.  
There are no characteristic callosities.  The VA records did 
include complaints of swelling and pain, but no evidence of 
accentuated pain on manipulation as is required for an 
increased rating to 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).  

In addition, VA records reveal that when the Veteran used his 
orthotics he was asymptomatic.  His bilateral pes planus was 
described as  moderate.  The Board has carefully weighed the 
Veteran's report of his symptoms but found upon review of the 
record that his symptoms, such as loss of sensation in the 
foot, tingling and pain in the calves and lower extremities 
are related to non-service connected disorders.  The 
Veteran's non-service connected disorders include diabetes 
mellitus, polyneuropathy, coronary artery disease, 
intermittent claudication, and lumbar radiculopathy.  All of 
these play a role in his current lower extremity impairment.  

The preponderance of the evidence is against the claim for an 
increased rating for bilateral pes planus with history of 
plantar fasciitis.  


ORDER

Service connection for PTSD is denied.  

Service connection for a low back disorder is denied.  

An increased rating for bilateral pes planus with plantar 
fasciitis is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


